Per Curiam,
We concur in the conclusion reached by the court below in this case. The evidence taken upon the rule to show cause raised a question of fact which it was proper to refer to a jury for adjustment. While a judgment should not be opened, as a general rule, upon the oath of the defendant alone when he is contradicted by the testimony of the plaintiff, yet where there *475are corroborating circumstances, or circumstances from which inferences may be drawn corroborative of the defendant, it is usual to open the judgment and refer the questions to a jury.
The order appealed is affirmed.